Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  There should be a space in between works in line 2 where “siliconcontaining” is written. .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 6, it appears that applicant is referring to adding a desiliconization agent and the desiliconization treatment as the same thing. Claim 6 claims that adding the agent is a part of the treatment. Then claim 6 states that the pH adjustment occurs following the treatment, which implies that the step is over, however, the impurity is removed at a later step. It also needs to be clarified if the impurity removal treatment is the same as the desiliconization treatment and what steps are a part of each of these treatments. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (CN 103937998 A) in view of Jia et al. (CN 101182036 A).
Ning teaches recovering of vanadium from a vanadium-chromium-silicon solution (title). Ning teaches removing impurities (“the invention…can remove the vast majority of silicon impurities in solution”). Ning teaches extraction (‘step 1”). Ning teaches stripping the extract (Embodiment 2) and then vanadium precipitation. Ning teaches washing, drying, and calcining to obtain vanadium pentoxide (Embodiments; second paragraph after Content of the Invention). Ning teaches 
Jia teaches that it is known in the art that when an aluminum salt is used to precipitate that the solution can be stored for 48-72 hours in order to recover the desired liquor and solid from each other in a solid-liquid separation process. Jia teaches adjusting the pH with HCl to a pH of 8-9. Jia teaches filtering.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the standing step of Jia in the process of Ning because Ning also teaches using aluminum salt to precipitate and Jia teaches that the standing will most effectively separate the desired solid. One would have an expectation of success based on the teaching in Jia because the standing time is what allowed for the separation.
	Regarding claim 9, Ning teaches strip extraction and vanadium precipitation with a stripping agent so that an organic phase and solid-liquid mixture are obtained. Ning teaches a centrifugal separation so that ammonium metavanadate is obtained. 
	Regarding claim 10, the vanadium precipitated is washed.	
	Regarding claim 12, Ning teaches a combination of a leachate of slag and a waste lixivium such as  waste water of a factory. 
	Regarding claim 20, the pH will be adjusted to be acidic after step 1.
Regarding claim 11, the drying is a temperature is between 40-110 degrees C. 
Regarding claim 18, Ning teaches an aluminum salt as a desiliconization agent. 
	Regarding claim 19, Ning teaches a pH of 7.5-9.0.
Claims 8, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (CN 103937998 A) in view of Jia et al. (CN 101182036 A) as above, further in view of He et al. (CN 106048261 A). 
Ning teaches adjusting the Ph of the extraction liquid after impurity removal. Ning teaches adding a reducing agent to a raffinate, pH adjustment, filtration, and obtaining chromium oxide (steps 2 and 3). Ning does not teach centrifugal extraction of an organic phase and raffinate. 
He teaches use of centrifugal extraction in order to separate the organic phase. It would have been obvious to one of ordinary skill in the art at the time of filing to use the centrifugal extraction of He in the process of Ning because He teaches effective separation. It would have been obvious to centrifuge more than once in order to fully separate the solids and liquids. When a residue is resuspended in a multiple centrifuge step, the pH will be adjusted so that the reaction is complete. 
Regarding claim 20, the pH will be adjusted to be acidic after step 1.

Response to Amendment
The limitations in the amendment are addressed in the new rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA S SWAIN/Primary Examiner, Art Unit 1732